Title: From George Washington to Samuel Washington, 30 September 1775
From: Washington, George
To: Washington, Samuel



Dear Brother
Camp at Cambridge 30th Sepr 1775.

Your favour of the 6th Instt by Mr Hite came safe to hand, and gave me the pleasure of hearing that you, my Sister, & Family were well—I find also that one of my Letters had reached you, which is more than I expected (notwithstanding I have wrote you several) as I learn by my last Letters from home, that neither Mrs Washington, nor Lund, had received a Line from me since the 27th of July, although I have never missed writing by any Week’s Post since I came to this place, to both of them—such is the infernal curiosity of some of the Scoundrel Postmasters that I am distressed exceedingly in my business, not being able to get any directions home in respect to matters that are referred to me from thence.
So little hath happend of consequence since my last, that I should hardly have given you the trouble of a Letter at this time, but from an unwillingness of suffering Mr Hite to depart without—The Enemy keep themselves close shut up within their own Lines on Boston & Charles Town Necks, & are to all intents & purposes as much besieged as ever Troops were that had an opening to the Sea—They are constantly Cannonading & Bombarding of us without any damage to our Works & almost as little hurt to the Men; but take care never to advance beyond their own Works.
Their Men of War & Transports are constantly employed in

getting Wood, & Provisions from Canada, Nova-Scotia, & such Islands as they can pillage along the Sea Coast—they now take all Vessells indiscriminately which fall in their way. In short they seem to have commenced a Piratical War & threaten us with an Importation of Russians, Hanoverian’s &ca in the Spring—alas! how is the dignity of great Britain fallen! & what inconsistency is this! But the other day we were told both in the House of Lords, & in the House of Commons (by a Man, Grant, now in Boston) that the American’s were such paltroons & Cowards that they would not fight—now we find that 22 Regiments of the Kings Troops are shut up, & suffering (for near four Months) all the hardships & Inconveniencies of a Siege, & talk of calling in Thirty or 40,000 Foreigners to their aid! why this agt People who have not spirit to resist?
Having compleated our own Lines of defence—finding that the Enemy had discovered no Inclination to pay us a visit—& that their Situation is such as to render our approaches almost impossible without great Slaughter, if then, I detached about 14 days ago 1000 Men under the Command of Colo. Arnold into Canada, by the way of Kennebec—the design of this expedition is to take possession of Quebec if possible, but at all Events to create a diversion in favour of General Schuyler who is upon his March to Montreal by the way of Lake Champlain & St Johns—If these Expeditions succeed the Ministry will make a glorious figure with their Canada Bill, & the Regiments which they proposed to raise in that Government for the purpose of Deluging our Frontier Settlements in Blood. they seem to be almost as much defeated in their attempts upon the Indians, who in this part of the World have offered to join us, some of them I mean, whilst the Six Nations are resolved to observe a Neutrality.
The Riflemen have had very little oppertunity of shewing their skill, or their ignorance, for some of them, especially from Pensylvania, know no more of a Rifle than my horse, being new Imported Irish many of whom have deserted to the Enemy. Captn Hugh Stevenson is at a Camp (Roxborough) Six Miles from hence, so that I seldom see him but when I go there—I believe him to be a good man & should be glad to shew him every Civility in my power but cannot be particular, otherwise I should Incur the censure of partiality which I want to avoid.
If you should have occasion for my marquee you are welcome

to send for it when wanted—but as I expect to have frequent calls for it myself, I must beg the favour of you to have particular care taken of it, as they are not to be got to the northward for the supply of the Army much less for other purposes. I shall be very glad to hear of a visit from you and my Sister at Mount Vernon; I could wish that my friends would endeavour to make the heavy, and lonesome hours of my Wife pass of as smoothly as possible for her Situation gives me many a painful moment.
I am now to thank you, which I do most sincerely, & cordially, for your Affectionate wishes & prayers—the goodness of the cause bids me hope for protection, & I have a perfect reliance upon that Providence which heretofore has befriended & Smiled upon me—my Affectionate regards for my Sister and the Family concludes me with great truth Yr loving Brother

Go: Washington

